Citation Nr: 0731628	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  00-18 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for left 
L4-S1 radiculopathy with dorsolumbosacral paravertebral 
myositis and a dissicated and bulging disc at L5-S1, from the 
initial grant of service connection.  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel






INTRODUCTION

The veteran had active service from October 1987 to January 
1997.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 decision by 
the RO which granted service connection for the low back 
disability and assigned a 10 percent evaluation, effective 
from January 20, 1997, the date following discharge from 
service.  38 C.F.R. § 3.400(b)(2)(i).  A subsequent rating 
action in April 1999, assigned an increased rating to 60 
percent, effective from the same date.  The Board remanded 
the appeal for additional development in October 2004.  

In May 2006, the Board promulgated a decision which denied an 
initial evaluation in excess of 60 percent for the veteran's 
back disability, and he appealed to the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court").  
In April 2007, the Court granted the Secretary of Veterans 
Affairs Motion to vacate and remand the May 2006 Board 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the 
Secretary of Veterans Affairs' unopposed motion to vacate and 
remand for readjudication of the claim.  

In the Secretary's motion, it was asserted that the Board did 
not provide an adequate statement of reasons and bases for 
its determination that a rating in excess of 60 percent for 
left L4-5 radiculopathy with dorsolumbosacral paravertebral 
myositis and a dissicated and bulging disc at L5-S1 was not 
warranted.  Specifically, it was stated that given the 
description of the veteran's service-connected back 
disability which includes dorsolumbosacral paravertebral 
myositis, it is unclear as to whether he also has a 
disability of the dorsal spine.  Moreover, it was noted that 
the Board neglected to address whether the veteran may be 
entitled to a separate rating for a disability of the dorsal 
(thoracic) spine.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  Thus, the Board finds that a remand for an 
examination to determine whether the veteran has a disability 
of the dorsal spine that is separate and distinct from the 
lumbosacral spine.  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any back 
problems since October 2005.  After 
securing the necessary release(s), the 
AMC should attempt to obtain all records 
not already associated with the claims 
file.  If any records identified by the 
veteran cannot be obtained, he should be 
so informed and it should be documented 
in the claims folder.  

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine: 1) the current severity of 
his service-connected back disability 
and, 2) determine, if feasible, whether 
there is a disability of the dorsal 
(thoracic) spine that is separate and 
distinct from the lumbosacral spine.  All 
indicated tests and studies are to be 
performed.  The claims folder should be 
made available to the examiners for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  If a disability 
of the dorsal spine, separate and 
distinct from the lumbosacral spine is 
identified, the examiners, to the extent 
feasible, should differentiate the 
complaints and findings related to each 
segment.  The examiners should also 
provide the answers/findings indicated 
below to each question or instruction 
posed.  

The orthopedic examiner should respond to 
the following:  

I.  Note any limitation of motion in 
the thoracolumbar spine.  

II.  Indicate whether the 
thoracolumbar spine exhibits 
weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  

III.  Lastly, the examiner should 
express an opinion on whether pain 
of the thoracolumbar spine could 
significantly limit functional 
ability during flare-ups or when the 
spine is used repeatedly over a 
period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The neurological examiner should 
determine whether intervertebral disc 
syndrome is present in the dorsal spine 
and, if so, identify any neurological 
complaints or findings attributable to 
the dorsal and lumbosacral spine 
separately, including whether there is 
any bowel or bladder impairment related 
to each segment.  The examiner should 
also provide a written discussion of the 
degree of residual weakness or sensory 
disturbance due to each segment, and how 
it impacts on motor function of each 
segment of the spine.  The examiner 
should also provide a response to the 
following (keeping in mind that if 
intervertebral disc syndrome is present 
in the dorsal and lumbosacral spine, a 
response should be provided for each 
segment): 

I.  Indicate whether the veteran has 
recurring attacks of intervertebral 
disc syndrome referable to the 
thoracolumbar spine?  If so, 
indicate the degree of intermittent 
relief he experiences between those 
attacks.  

III.  The examiner should note 
whether any intervertebral disc 
syndrome that may be present results 
in incapacitating episodes and 
indicate the total duration of any 
of these episodes.  

The examiners should be advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's disability in accordance with 
the specified criteria.  If the examiners 
finds that it is not feasible to answer a 
particular question or follow a 
particular instruction, that should be 
indicated and an explanation provided.  
The clinical findings and reasons upon 
which any opinion is based should be 
clearly set forth.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
back disability have been provided and 
whether the examiners have responded to 
all questions posed.  If not, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2006).  

5.  After the requested development has 
been completed, the AMC should 
readjudicate the claims on a de novo 
basis based on all the evidence of record 
and all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran should be 
furnished an SSOC, and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

